Citation Nr: 0419780	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-13 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for bilateral myopia 
and glaucoma.

4.  Entitlement to service connection for a bilateral hearing 
loss disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a left hamstring 
disability.

8.  Entitlement to service connection for a right hamstring 
disability.

9.  Entitlement to service connection for left index and ring 
finger disabilities.

10.  Entitlement to service connection for right index and 
ring finger disabilities.

11.  Entitlement to a disability rating in excess of 10 
percent for tinnitus.

12.  Entitlement to a disability rating in excess of 10 
percent for a left shoulder disability.

13.  Entitlement to a disability rating in excess of 10 
percent for a right shoulder disability.

14.  Entitlement to a disability rating in excess of 10 
percent for a low back disability.

15.  Entitlement to a compensable disability rating for 
Osgood-Schlatter's disease, left knee.

16.  Entitlement to a compensable disability rating for 
Osgood-Schlatter's disease, right knee.

17.  Entitlement to a compensable disability rating for a 
left tibia stress fracture.

18.  Entitlement to a compensable disability rating fro a 
right tibia stress fracture.

19.  Entitlement to a compensable disability rating for sleep 
apnea.

20.  Entitlement to a compensable disability rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to May 
1977 and from August 1977 to December 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Also, VA is required to request that 
a claimant provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the evidence does not show that the RO 
has complied with the notification requirements of the VCAA.  

In addition to the foregoing, the Board notes that the claims 
folder contains very little recent medical evidence.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  While the veteran was afforded comprehensive 
physical examinations in August 2000, these examinations were 
conducted several months prior to his release from active 
duty.  The post service medical evidence of record consists 
of treatment records from the Naval Hospital at Camp Lejeune, 
North Carolina, dated in March 2001 (for sleep apnea) and 
June 2002 (for lower back pain). 

In light of the foregoing, the veteran should be afforded VA 
examinations with appropriate health care providers to 
ascertain the etiology of any present sinusitis, hemorrhoids; 
eye disability; hearing loss disability; left and right ankle 
disabilities; left and right hamstring disabilities; and left 
and right finger disabilities.  Similarly, the veteran should 
be afforded examinations to determine the present level of 
severity of his current left and right shoulder disabilities; 
back disability; left and right knee disabilities; left and 
right tibial stress fractures; sleep apnea; and hypertension.

With respect to the veteran's service-connected low back 
disability, the Board notes that there have been significant 
changes in the pertinent rating criteria during the course of 
this appeal.  The criteria for evaluating intervertebral disc 
syndrome contained in Diagnostic Code 5293 were amended 
effective September 23, 2002. See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  In addition, the criteria for evaluating 
diseases and injuries of the spine were amended effective 
September 26, 2003. See 68 Fed Reg. 51454-51458 (August 27, 
2003).  The evidence does not show that the RO has considered 
these recent amendments to the Rating Schedule effective from 
September 2002.  On remand, the RO should consider the 
applicability of these amended rating criteria.  

With regard to the veteran's service-connected tinnitus, the 
Board notes that in May 2003, VA published a final rule 
adding a note to 38 C.F.R. § 4.87, Diagnostic Code 6260, 
directing raters to assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  68 Fed. Reg. 25,822-25,823 
(2003).  Shortly thereafter, the VA General Counsel issued 
VAOPGCPREC 2-03 (2003), holding that Diagnostic Code 6260, as 
in effect prior to a June 1999 amendment, and as amended in 
June 1999, authorized a single 10 percent disability rating 
for tinnitus, regardless of whether the tinnitus is perceived 
as unilateral, bilateral, or in the head.  The VA General 
Counsel further held that separate ratings for tinnitus may 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  

Because the Board is bound by this opinion of the VA General 
Counsel, see 38 C.F.R. § 20.101(a), there is no schedular 
basis for assigning separate compensable evaluations for the 
veteran's tinnitus.  Moreover, there is no schedular basis 
for assigning an evaluation in excess of 10 percent for 
tinnitus.

However, in exceptional cases where the schedular evaluations 
are found to be inadequate, higher evaluations may be 
assigned on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  Since the veteran has not had an opportunity to 
present argument in response to VAOPGCPREC 2-03 (2003) or the 
amendment of Diagnostic Code 6260, and since the record does 
not reflect that all indicated development has been 
accomplished to determine if a higher evaluation is warranted 
on an extra-schedular basis, remand is required. 

Finally, the Board notes that in September 2002, the veteran 
requested that he be afforded a Board hearing at the RO.  
Thereafter, he was scheduled for a videoconference hearing 
before the Board in September 2003.  He was informed that he 
was not required to accept a videoconference hearing in lieu 
of a personal hearing before the Board and that he should 
inform the RO if he was willing to accept the videoconference 
hearing in lieu of a personal hearing.  The veteran did not 
respond to the RO's correspondence nor did he appear for the 
scheduled videoconference hearing.  Since the veteran has not 
withdrawn his request for a personal hearing before the 
Board, the Board believes that the RO should attempt to 
clarify the veteran's desires concerning a Board hearing.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)), to 
include notification that he should 
submit any pertinent evidence in his 
possession and should provide the names 
and addresses of all medical care 
providers who may possess records, not 
already associated with the claims 
folder, pertaining to post-service 
treatment or evaluation of him for any of 
the disabilities at issue.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Thereafter, the veteran should be 
afforded a VA examination by a physician, 
or physicians, with sufficient expertise 
to determine the nature and etiology of 
any sinusitis; hemorrhoids; myopia and 
glaucoma; hearing loss; left ankle 
disability; right ankle disability; left 
hamstring disability; right hamstring 
disability; left index and ring finger 
disabilities; and right index and ring 
finger disabilities.  

The claims folder must be made available 
to and reviewed by the examiner(s) before 
completion of the examination report(s).  
Based upon the examination of the 
appellant and a review of the historical 
material in the claims file, the 
examiner(s) should provide an opinion as 
to whether:

a.  It is at least as likely as not 
that the veteran presently has 
sinusitis that had its onset during 
his active military service or that 
is otherwise etiologically related 
to his active military service.  In 
particular, the examiner should note 
the in-service treatment for upper 
respiratory infections in August 
1989 and February 1993 and sinusitis 
in October 1990.

b.  It is at least as likely as not 
that the veteran presently has 
hemorrhoids that had their onset 
during his active military service 
or that is otherwise etiologically 
related to his active military 
service.  In particular, the 
examiner should address the in-
service treatment for an external 
hemorrhoid in November 1999.

c.  It is at least as likely as not 
that the veteran presently has 
myopia and/or glaucoma that had its 
onset during his active military 
service or that is otherwise 
etiologically related to his active 
military service.

d.  It is at least as likely as not 
that the veteran presently has a 
bilateral hearing loss disability 
that had its onset during his active 
military service or that is 
otherwise etiologically related to 
his active military service.

e.  It is at least as likely as not 
that the veteran presently has a 
left ankle disability that had its 
onset during his active military 
service or that is otherwise 
etiologically related to his active 
military service.  In particular, 
the examiner should note the in-
service treatment for a left 
inversion ankle sprain in January 
1989 and bilateral ankle pain in 
March 1999.

f.  It is at least as likely as not 
that the veteran presently has a 
right ankle disability that had its 
onset during his active military 
service or that is otherwise 
etiologically related to his active 
military service.  In particular, 
the examiner should note the in-
service treatment for bilateral 
ankle pain in March 1999.

g.  It is at least as likely as not 
that the veteran presently has left 
hamstring disability that had its 
onset during his active military 
service or that is otherwise 
etiologically related to his active 
military service.  In particular, 
the examiner should note that the 
veteran was found to have a strained 
left hamstring in May 1982.  

h.  It is at least as likely as not 
that the veteran presently has a 
right hamstring disability that had 
its onset during his active military 
service or that is otherwise 
etiologically related to his active 
military service.  In particular, 
the examiner should note that the 
veteran had a pulled right hamstring 
in November 1991.  

i.  It is at least as likely as not 
that the veteran presently has left 
index and ring finger disabilities 
that had their onset during his 
active military service or that are 
otherwise etiologically related to 
his active military service.

j.  It is at least as likely as not 
that the veteran presently has right 
index and ring finger disabilities 
that had their onset during his 
active military service or that are 
otherwise etiologically related to 
his active military service.

The supporting rationale for each opinion 
expressed must also be provided.

4.  In addition to the foregoing, the 
veteran should be afforded a VA 
examination, or examinations, by a 
physician, or physicians, with sufficient 
expertise to ascertain the severity of 
his service-connected left shoulder, 
right shoulder, lower back, left knee, 
right knee, left tibia, and right tibia 
disabilities.  

The claims folder must be made available 
to and reviewed by the examiner(s) before 
completion of the examination report(s).  
All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

The examiner(s) should comment, in 
detail, on all present manifestations 
including limitation of motion and/or 
instability for the veteran's service-
connected left shoulder, right shoulder, 
lower back, left knee, right knee, left 
tibia, and right tibia disabilities.  

For each orthopedic disability identified 
above, the examiner should report the 
results of range of motion testing.  
Also, the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

Also, tests of joint movement against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
veterans' service connected disabilities 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

5.  The veteran should be afforded a VA 
examination by a physician with 
sufficient expertise to ascertain the 
severity of his present sleep apnea.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
All indicated tests and studies should be 
performed.  

The examiner should indicate whether the 
veteran's sleep apnea is presently 
manifested by persistent daytime 
hypersomnolence; requires the use of a 
breathing assistance device; results in 
chronic respiratory failure with carbon 
dioxide retention or cor pulmonale; or 
requires a tracheostomy.  

The examiner should also provide an 
opinion concerning the impact of the 
veterans' service-connected sleep apnea 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

6.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and severity of his service-
connected hypertension.  All necessary 
tests and studies should be performed.  
The claims folder should be made 
available to the examiner.  All findings 
should be reported in detail.  

7.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  After completion of all of the 
necessary development, the RO should 
adjudicate the issues on appeal based on 
a de novo review of the pertinent 
evidence and without regard to any prior 
adjudication of the claims.  This 
readjudication should include 
consideration of the changes in the 
pertinent rating criteria. In particular, 
the RO should consider the changes in the 
schedule for rating spinal disabilities 
and injuries effective in September 2002 
and September 2003.  In evaluating the 
veteran's service-connected tinnitus, the 
RO should consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth. 

9.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

10.  In addition, the RO should determine 
whether the veteran still desires a 
personal hearing at the RO before a 
member of the Board.  Unless the veteran 
withdraws his request for such a hearing, 
he should be scheduled for the requested 
hearing in accordance with the docket 
number of his appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	

                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



